            Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 1 of 32



Andrew Wachtenheim (Bar No. 4916813)
Immigrant Defense Project
40 West 39th Street, Fifth Floor
New York, NY 10018
T: (646) 760-0588
andrew@immdefense.org

                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 JESUS PRADO, a.k.a. ANTONIO
 VANEGAS,

                        Plaintiff,

 v.                                                              COMPLAINT
                                                            JURY TRIAL DEMANDED
 ICE AGENT PEREZ, ICE AGENT
 ATTANASIO, ICE AGENT OLIVENCIA,
 ICE AGENT CALIDONIO, and UNITED
 STATES OF AMERICA,

                        Defendants.


Plaintiff Jesus Prado, a.k.a. Antonio Vanegas, by and through counsel, alleges the following:

                                       INTRODUCTION

       1.      Plaintiff Jesus Prado brings this action to redress the unconstitutional and tortious

mistreatment he suffered as a civil immigration detainee. Mr. Prado has long lived with severe

and debilitating illnesses, both mental and physical: HIV, major neurocognitive impairment,

depression, and anxiety. Because he requires a high level of daily care, he lives in a supportive

housing environment. In late 2015, he was receiving psychiatric treatment through the Manhattan

Mental Health Court, a program for severely mentally ill individuals.

       2.      On October 27, 2015, Mr. Prado was arrested inside his home by agents of U.S.

Immigration and Customs Enforcement (ICE). Although they knew, or should have known,

about Mr. Prado’s disabilities, the agents conducted an early-morning raid, forcing their way into

                                                 1
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 2 of 32



Mr. Prado’s apartment and searching it without his consent or a judicial warrant. These actions

violated the Fourth Amendment and breached a duty of care toward Mr. Prado, traumatizing him

and inflicting needless psychological harm.

       3.      ICE continued to neglect Mr. Prado during the nearly five months he was held in

civil immigration detention in New Jersey. ICE first breached its duty to ensure Mr. Prado

received his necessary prescription medications, causing a lapse in treatment of several days that

left him suicidal, nauseated, and debilitated. Without his medications, a manageable prostate

condition worsened to the point that Mr. Prado required a catheter. As a result, he experienced

humiliation, difficulty sitting down or urinating, and near-constant excruciating pain.

       4.      Mr. Prado required a surgical procedure to relieve his prostate condition. Yet

despite repeated requests from his pro bono counsel to the New York Field Office, ICE failed to

schedule the surgery for almost two months, prolonging his pain and distress. Mr. Prado was

released from ICE custody on his own recognizance by an immigration judge on April 19, 2016.

       5.      He brings this action under the Federal Tort Claims Act for trespass, abuse of

process, negligent infliction of emotional distress, and negligence; and under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), for violation of

his Fourth Amendment protection against unreasonable search and seizure. Mr. Prado seeks

compensatory damages against ICE for the tortious acts and omissions of its employees and

officials. He seeks compensatory and punitive damages against ICE Agents Perez, Attanasio,

Olivencia, and Calidonio for violating his constitutional rights.

                                            PARTIES

       6.      Plaintiff Jesus Prado is a resident of New York State who has been living at 621

Water Street, Apt. 312, New York, NY 10002, since May 6, 2013. ICE agents arrested him at his



                                                 2
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 3 of 32



residence on October 27, 2015, and detained him at the Bergen County Jail in Hackensack, NJ

until April 19, 2016, when an immigration judge ordered Mr. Prado’s release from custody on

his own recognizance and he returned to his residence.

       7.      Defendants Agent Perez, Agent Attanasio, Agent Olivencia, and Agent Calidonio

are officers of U.S. Immigration and Customs Enforcement. At all times relevant to the events at

issue in this case, these Defendants were acting under color of authority of the U.S. Department

of Homeland Security (DHS). On information and belief, these Defendants were at Mr. Prado’s

apartment and personally committed the violations against Mr. Prado. They are sued in their

individual capacities.

       8.      Defendant United States of America is sued under the Federal Tort Claims Act for

the tortious acts and omissions of its employees, including employees of U.S. Immigration and

Customs Enforcement, a federal law enforcement agency operating under the U.S. Department

of Homeland Security. ICE’s Office of Enforcement and Removal Operations (ERO) houses

civil immigration detainees at the Bergen County Jail, pursuant to an Intergovernmental

Agreement between Defendant United States and Bergen County, NJ, under the oversight of the

ERO Field Office Director in New York. ICE ERO is also responsible for immigration-related

surveillance, apprehension, and arrest operations in the interior of the United States.

                                 JURISDICTION AND VENUE

       9.      Mr. Prado’s claim against the United States is brought under the FTCA and

Bivens to redress injury caused by constitutional violations and tortious acts and omissions

committed by officials and employees of ICE acting within the scope of their employment.

       10.     On October 24, 2017, Mr. Prado exhausted his administrative remedies by timely

serving an Administrative Claim (Form 95) on DHS and on ICE.



                                                 3
                Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 4 of 32



          11.    On June 14, 2018, DHS and ICE denied Mr. Prado’s claim, thus providing for Mr.

Prado to file suit in an appropriate United States District Court within six months.

          12.    This Court has jurisdiction under 28 U.S.C. § 1331, which provides for

jurisdiction in the United States district courts of civil actions arising under the Constitution,

laws, or treaties of the United States; and 28 U.S.C. § 1346(b), which provides for jurisdiction in

the United States district courts of civil actions brought under the Federal Tort Claims Act.

          13.    Venue is proper under 28 U.S.C. §§ 1391(b) and 1402(b) because Plaintiff resides

in the Southern District of New York, and because a substantial portion of the events giving rise

to the claims in this Complaint occurred in this district.

                                               FACTS

Mr. Prado’s Physical and Mental Health

          14.    Mr. Prado is a 60-year-old immigrant of Latin American descent. He has lived

with HIV since testing positive in 1994. Since that time, Mr. Prado has coped with his depleted

immune system. Additionally, he suffers from multiple associated ongoing medical and mental

health issues, including major neurocognitive disorder and debilitating depression. In 2011, he

was diagnosed with acute cerebral toxoplasmosis. He experiences difficulty thinking clearly,

sustaining his attention, and remembering. Because of these problems, Mr. Prado requires a

consistent and high level of care and is unable to independently perform the activities of daily

living.

          15.    Since 2009, he has received supportive housing through New York City’s

HIV/AIDS Services Administration. On May 6, 2013, he began living at his current residence, a

Community Access housing complex at Gouverneur Court. The facility primarily serves tenants

with psychiatric disabilities and HIV/AIDS, as well as low-income individuals.



                                                  4
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 5 of 32



       16.        At Gouverneur Court, on-site staff provide Mr. Prado with supportive services,

daily meals, and regular in-home visits. The facility has a 24-hour security desk, which notifies

residents whenever they have visitors.

       17.        Mr. Prado has been treated by the same physician in New York City for

approximately twelve years.

       18.        At the time Defendants arrested Mr. Prado in 2015, he was required to adhere to a

complicated medical regimen, including daily medications for HIV, opportunistic infections,

depression, anxiety, gastric reflux, and prostate-related obstructive uropathy. Without his access

and commitment to these medications, Mr. Prado would be unlikely to survive for any significant

length of time.

       19.        At the time Defendants arrested Mr. Prado in 2015, he was receiving outpatient

psychiatric treatment through Mental Health Court in New York City by agreement of the New

York County District Attorney. To be eligible for participation in the Mental Health Court, an

individual must be diagnosed with a serious mental illness such as bipolar disorder, major

depression, or schizophrenia. For over a year, Mr. Prado had participated in full compliance with

the requirements of the program, including outpatient psychiatric treatments and regular

meetings with a judge. At the time of his arrest by ICE, he was about to move into the final phase

of his program.

ICE Agents Raid Mr. Prado’s Apartment

       20.        At around 5:00 a.m. on October 27, 2015, ICE Agents Perez, Attanasio,

Olivencia, and Calidonio entered the Gouverneur Court housing complex. The agents possessed

an administrative arrest warrant for Antonio Vanegas. On information and belief, the agents did




                                                  5
              Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 6 of 32



not possess or present a judicial warrant issued by an Article III judge or any other neutral

magistrate.

       21.     An administrative immigration warrant (Form I-200) is not issued by a court and

does not require approval from a neutral magistrate to be executed. It may be issued by any

supervisory official with delegated authority to do so. 8 C.F.R. § 287.5(e)(2). An I-200

authorizes an immigration officer to effectuate an arrest, but it does not permit entry into or

search of a constitutionally protected location in the absence of consent or exigent circumstances.

Upon information and belief, ICE officers are instructed to obtain informed consent before

entering or searching any nonpublic area.

       22.     The Defendants, therefore, lacked authorization to enter and search Mr. Prado’s

apartment without voluntary consent or exigent circumstances.

       23.     Upon information and belief, the agents used the administrative warrant to gain

access to the Gouverneur Court facility and Mr. Prado’s apartment.

       24.     It is customary for tenants at Gouverneur Court to receive advance notification

when they have visitors. However, Mr. Prado was not notified that ICE agents had entered the

building or were coming to his apartment.

       25.     Mr. Prado was awakened by a loud noise at his apartment door. He heard a voice

yelling, “Police! Open the door!” Mr. Prado got out of bed and opened the apartment door. As

soon as he did so, the agents pushed him back into the room. One of the agents said that they

were “immigration” and ordered him to move to the bed.

       26.     At no time did the ICE agents request, nor did Mr. Prado give, voluntary consent

to enter his apartment.




                                                  6
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 7 of 32



       27.     An agent grabbed Mr. Prado by his shirt and pushed him onto the bed, where he

began to cry. Mr. Prado asked what was happening and said he had not done anything. The agent

demanded ID and “papers” and warned Mr. Prado not to talk. Mr. Prado said that he had

paperwork showing he was “PRUCOL” (Permanently Residing Under Color of Law), but the

agent responded that he did not care. Three agents were in the apartment, while one stood in the

doorway with his hand on his gun.

       28.     The agents began searching through Mr. Prado’s drawers, cabinets, and closet,

again without asking or receiving permission. Mr. Prado, who was confined to his bed at this

point and posed no danger, said that the agents needed a warrant to search his apartment, to

which they responded that it was their job.

       29.     Eventually, the agents told Mr. Prado to put on some clothes because they were

taking him into ICE custody. Mr. Prado said that he was sick and had HIV and that he needed to

bring his medications along. The agents picked up Mr. Prado’s bag of prescription medications,

but did not inquire into his medical condition. They then handcuffed him and took him to their

car.

       30.     Throughout this encounter, Mr. Prado experienced psychological trauma and

physical discomfort as a result of the ICE agents’ intrusion.

       31.     The agents transported Mr. Prado to 26 Federal Plaza, New York, NY for

processing, and from there to the Varick Street Federal Building in Manhattan, where he

received an initial medical screening and was issued a Notice to Appear in Removal

Proceedings. Later in the morning, Mr. Prado was transported to the Bergen County Jail in

Hackensack, NJ.




                                                 7
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 8 of 32



Mr. Prado Is Denied Necessary Medications and Surgery in Bergen County Jail

       32.     Mr. Prado was detained at Bergen County Jail pursuant to 8 U.S.C. § 1226

between October 27, 2015, and April 19, 2016. Since November 9, 2015, he has been

represented by pro bono counsel at The Legal Aid Society.

       33.     Bergen County Jail is operated by the Office of the Bergen County Sheriff. It

houses immigration detainees pursuant to a United States Marshals Service Intergovernmental

Agreement (IGA), under the direct oversight of ICE’s New York Field Office (copy attached as

Exhibit A). Although ICE contracts with various government entities to share responsibility for

the day-to-day care provided to detainees, ICE remains responsible for “ensur[ing] its facilities

follow ICE’s National Detention Standards.” Immigration and Customs Enforcement, Detention

Management, available at http://www.ice.gov/detention-management (last visited Oct. 23,

2018). At the time Mr. Prado was detained, ICE was responsible for ensuring Bergen County

Jail’s compliance with the ICE National Detention Standards (NDS).

       34.     As a contract detention facility, Bergen County Jail must provide immigration

detainees with safekeeping, housing, subsistence, and medical care consistent with state and

federal law and the NDS. ICE is responsible for ensuring that these services are provided

appropriately and adequately. Upon information and belief, ICE employees from the New York

Field Office, including Deportation Officers and Field Medical Coordinators, are regularly onsite

at Bergen County Jail.

       35.     The current NDS require that all immigration detainees receive an initial medical

and mental health screening, after which detainees with identified medical concerns receive

follow-up evaluation and treatment. See Immigration and Customs Enforcement, 2011

Performance-Based National Detention Standards 266-68, available at



                                                 8
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 9 of 32



https://www.ice.gov/detention-standards/2011 (last visited Oct. 23, 2018). In particular, for

detainees with “serious physical or mental illness” (including HIV and neurocognitive disorder),

the ICE Field Office Director must be notified “as soon as practicable.” Id. at 274-75. Upon

information and belief, ICE detainees receive an initial screening at the Varick Street facility

before they are transferred to Bergen County Jail.

       36.     The NDS also require ICE to administer prescription medication “on schedule and

without interruption, absent exigent circumstances” Id. at 273. When detainees are transferred to

another facility after receiving an initial screening, the sending facility must send a medical

summary that includes prescription information “with instructions for dose, frequency, etc.,” id.

at 459, as well as a 7-day supply of medications, id. at 276. The IGA with Bergen County Jail

also states that “[m]edical records must travel with the federal detainee.” Exh. A at 5.

       37.     At one of the ICE processing locations in Manhattan, Mr. Prado’s prescription

medication bag was taken from him and thrown in the trash. An ICE employee told him that he

would be provided medications in New Jersey.

       38.     Mr. Prado did not receive any medications for five days after his arrival at Bergen

County Jail, despite being screened at the Varick Street facility. After he arrived at the jail, Mr.

Prado asked a guard if he could speak with a doctor because he had HIV and was not receiving

his medication. That guard shared Mr. Prado’s HIV-positive status with other guards and other

inmates. Eventually, Mr. Prado was able to meet with medical staff at the jail clinic, where he

was asked what medications he took but could not remember the correct names. After this

appointment, the jail administered the incorrect medications, causing Mr. Prado to experience

nausea and diarrhea. Only after Mr. Prado’s physician contacted ICE did the jail clinic

administer the correct prescriptions, eight days after he was first detained.



                                                  9
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 10 of 32



       39.     Because he was deprived of his necessary medications for several days, Mr. Prado

felt physically weak, fatigued, and lost his appetite. He felt as though he was going to die without

his medications and feared he might kill himself.

       40.     By failing to ensure that Mr. Prado would receive his prescribed medications

upon arrival at Bergen County Jail, ICE violated the NDS and breached its duty to provide

continuity of care.

       41.     Even after Bergen County Jail began providing the correct medications to Mr.

Prado, they were improperly administered. Because of the large number of medications, Mr.

Prado was required to take them on a staggered basis—some in the morning, the others in the

afternoon and evening. The medications also needed to be administered with food or milk to

alleviate the impact on Mr. Prado’s system.

       42.     However, medical staff administered all of Mr. Prado’s medications at one time,

in the morning, and did not provide any food or milk along with the medications. This caused

Mr. Prado to become sick to his stomach and experience daily vomiting and diarrhea.

       43.     Mr. Prado’s pro bono counsel, Sarah Gillman, first emailed the ICE New York

Field Office on November 9, 2015, to request that his medications be administered correctly. On

November 12, she was informed that the doctor at Bergen County Jail had changed Mr. Prado’s

medications and split the times of dispensation. However, the jail continued to administer the

medications without milk or food for nearly three months, causing extreme stomach pain, even

after Mr. Prado’s counsel sent follow-up emails on January 7 and 27, 2016.

       44.     At the time he was detained, Mr. Prado also took medication for prostate-related

obstructive uropathy (difficulty urinating caused by an enlarged prostate). Because ICE did not

provide him with this medication for several days after being detained, his condition worsened.



                                                10
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 11 of 32



Mr. Prado experienced excruciating pain and a swollen bladder as a result of his inability to

urinate. This condition persisted for months.

       45.     In late December 2015, medical staff at Bergen County Jail examined Mr. Prado

and provided him with a catheter and adult diapers. The catheter caused even more pain than

before and contributed to Mr. Prado’s trauma and emotional distress. It left him unable to sit or

walk without difficulty.

       46.     The week of January 11, 2016, Mr. Prado met with a urologist, who informed him

that his prostate was no longer treatable with medication and that a surgical procedure,

transurethral resection of the prostate (TURP), was necessary.

       47.     Mr. Prado did not receive the TURP procedure until March 9, 2016, nearly two

months later. He was not given an explanation for the delay in treatment.

       48.     Mr. Prado’s counsel contacted the ICE New York Field Office numerous times

during this period seeking assistance. On January 27, 2016, she wrote to Mr. Prado’s Deportation

Officers to request a second specialist evaluation due to Mr. Prado’s ongoing pain and visibly

poor health. On February 2, 2016, she submitted a request for Mr. Prado to be returned to the

Community Access supportive housing facility at Gouverneur Court, where he would receive

comprehensive care. The request included a letter from an outside physician detailing the

complexity of Mr. Prado’s healthcare needs and his precarious state.

       49.     On February 4, 2016, Mr. Prado’s counsel emailed William Joyce, Assistant Field

Office Director for the New York Field Office, requesting an update. Mr. Joyce responded that

according to the Field Medical Coordinator, Mr. Prado was “being well managed medically” and

was “mentally stable.” Mr. Joyce suggested that should Mr. Prado need additional medical care,

he would be transferred to another ICE detention center, such as Batavia, near Buffalo, NY, or



                                                11
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 12 of 32



Krome, near Miami, FL. Throughout this period, and currently, Mr. Prado was in ongoing

removal proceedings before the Immigration Court in New York City, and has been represented

by local pro bono counsel. Any change in location during Mr. Prado’s detention would have

been disruptive to his mental health.

       50.     Contrary to Mr. Joyce’s response, Mr. Prado was still experiencing pain and

discomfort from the catheter—which became infected due to the conditions at the jail—as well

as psychological trauma and depression, as his counsel observed during visits on February 6 and

8, 2016.

       51.     On March 1, 2016, ICE denied Mr. Prado’s request to be released from Bergen

County Jail. On March 8, 2016, Mr. Prado was transported to the Bergen Regional Medical

Center for the TURP procedure. Mr. Prado was immobilized for a week after the TURP

procedure and required physical therapy to resume walking normally.

       52.     According to the IGA with Bergen County Jail, the United States is financially

responsible for all medical care provided to federal detainees outside the jail, and must pre-

approve all non-emergency outside care. See Exh. A at 4. Defendant therefore assumed a duty to

ensure that immigration detainees received necessary external treatment in a timely manner.

       53.     ICE breached this duty by delaying Mr. Prado’s necessary outside procedure for

nearly two months without explanation.

       54.     On April 19, 2016, Immigration Judge Thomas Mulligan ordered Mr. Prado’s

release from ICE custody on his own recognizance and return to his supportive housing at

Gouverneur Court.

Mr. Prado’s Damages




                                                12
                Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 13 of 32



          55.     Mr. Prado suffered acute and ongoing emotional distress as a result of the

individual Defendants’ early-morning intrusion into his apartment. He continues to experience

difficulty sleeping and a fear of loud noises. He suffers from nervousness and anxiety while at

home and routinely places large objects behind his door, fearing another intrusion. He is unable

to leave his apartment after certain hours of the night, and cries when he remembers his arrest.

          56.     Because Defendant failed to ensure that Mr. Prado’s prescription medications

were administered properly while he was under Defendant’s custody and control, he experienced

severe physical and mental symptoms lasting for several months.

          57.     Mr. Prado suffered prolonged, extreme pain and mental anguish as a result of

Defendant’s failure to timely schedule a medically necessary prostate surgery while he was

under Defendant’s custody and control.

                                               CLAIMS

                                         First Claim
                      Fourth Amendment Claim for Damages Under Bivens
                      Unlawful Entry and Unreasonable Search and Seizure

          58.     Mr. Prado incorporates and re-alleges the foregoing allegations as if fully set forth

herein.

          59.     Defendants Perez, Attanasio, Olivencia, and Calidonio violated Mr. Prado’s

Fourth Amendment right to be free from unreasonable searches and seizures when they entered

his residence without a judicial warrant or voluntary consent, and without the presence of any

exigent circumstances.

          60.     Defendants Perez, Attanasio, Olivencia, and Calidonio violated Mr. Prado’s

Fourth Amendment right to be free from unreasonable searches and seizures when they searched




                                                   13
                Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 14 of 32



his apartment and detained him without a judicial warrant, exigency, or probable cause that he

had committed a crime.

          61.     As a result of the unjustified and unconstitutional conduct of Defendants Perez,

Attanasio. Olivencia, and Calidonio, Mr. Prado suffered damages, including but not limited to

actual damages, loss of liberty, humiliation, fear, and severe and lasting emotional distress.

                                          Second Claim
                           Federal Tort Claims Act – 28 U.S.C. § 1346(b)
                                             Trespass

          62.     Mr. Prado incorporates and re-alleges the foregoing allegations as if fully set forth

herein.

          63.     Under New York law, trespass requires (1) interference with a person’s right to

possession of real property (2) either by an unlawful act or a lawful act performed in an unlawful

manner.

          64.     Defendant’s employees knowingly and intentionally interfered with Mr. Prado’s

right to possession when they entered and searched his apartment without his consent.

          65.     The ICE agents’ actions were unprivileged and unlawful because they lacked a

valid judicial warrant.

          66.     Mr. Prado suffered damages, including but not limited to severe and ongoing

anxiety, fear, and psychological trauma, as a direct consequence of the intrusion.

          67.     The actions of Defendant’s employees constitute trespass under New York law.

                                           Third Claim
                           Federal Tort Claims Act – 28 U.S.C. § 1346(b)
                                         Abuse of Process

          68.     Mr. Prado incorporates and re-alleges the foregoing allegations as if fully set forth

herein.



                                                   14
                Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 15 of 32



          69.     Under New York law, abuse of process requires (1) regularly issued process,

either civil or criminal, (2) an intent to do harm without excuse or justification, and (3) use of the

process in a perverted manner to obtain a collateral objective.

          70.     Defendant’s employees abused legal process by exceeding the scope of the

administrative arrest warrant, Form I-200, which did not authorize entry into or searches of

constitutionally protected areas absent consent.

          71.     The ICE agents intentionally used the I-200 warrant for the improper purpose of

unlawfully gaining access to the Gouverneur Court supportive housing facility and Mr. Prado’s

apartment.

          72.     Mr. Prado suffered damages as a result of the ICE agents’ unjustified abuse of

their legal authority.

          73.     The actions of Defendant’s employees constitute abuse of process under New

York law.

                                           Fourth Claim
                           Federal Tort Claims Act – 28 U.S.C. § 1346(b)
                             Negligent Infliction of Emotional Distress

          74.     Mr. Prado incorporates and re-alleges the foregoing allegations as if fully set forth

herein.

          75.     Under New York law, negligent infliction of emotional distress requires a breach

of a duty of care that results directly in emotional harm.

          76.     Defendant’s officials and employees knew, or should have known, that the

Community Access supportive housing facility at Gouverneur Court served a vulnerable tenant

population with disabilities, including HIV and severe psychiatric illness.




                                                   15
                Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 16 of 32



          77.     Defendant’s officials and employees also knew, or should have known, that Mr.

Prado was a participant in the Manhattan Mental Health Court, and thus had a diagnosed serious

mental illness.

          78.     From the moment Mr. Prado opened his apartment door to the four ICE agents,

his freedom to act on his own behalf was involuntarily restrained. Because Mr. Prado was

therefore in their custody, the agents assumed a duty of reasonable care toward him.

          79.     Because Defendant’s officials and employees knew, or should have known, about

Mr. Prado’s mental and physical disability, they had a duty to take reasonable measures to avoid

inflicting unnecessary harm on him. The ICE agents breached this duty by entering Mr. Prado’s

apartment at an early hour, without advance notice, and without Mr. Prado’s consent, and by

confining him as they effected an unconstitutional search.

          80.     Defendants’ officials and employees disregarded mandatory and non-

discretionary obligations under the United States Constitution and agency policies.

          81.     As a direct result of these actions, Mr. Prado suffered emotional distress,

including fear, humiliation, anxiety, and psychological trauma. These effects persisted well after

Mr. Prado’s release from ICE custody.

          82.     The actions of Defendant’s officials and employees constitute negligent infliction

of emotional distress under New York law.

                                            Fifth Claim
                           Federal Tort Claims Act – 28 U.S.C. § 1346(b)
                                            Negligence

          83.     Mr. Prado incorporates and re-alleges the foregoing allegations as if fully set forth

herein.




                                                   16
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 17 of 32



       84.     By arresting Mr. Prado and placing him in civil immigration detention, Defendant

and its officials and employees assumed a nondiscretionary duty to care for Mr. Prado’s health

and to provide adequate medical care.

       85.     ICE’s detention standards require that all detainees receive an initial medical

screening, that medical records and prescription medications travel with detainees between

facilities, and that prescription medications are administered properly. Defendant and its

employees have no discretion to disregard these requirements.

       86.     Defendant and its officials and employees failed to provide or cause others to

provide Mr. Prado with his necessary medications upon transfer to Bergen County Jail. ICE

agents discarded Mr. Prado’s bag of medications after his arrest, and failed to obtain and send his

prescription information to the Bergen County Jail. Defendant and its employees thus violated

ICE’s detention standards and breached their duty of care to Mr. Prado.

       87.     Defendant’s failure to provide or to cause others to provide Mr. Prado with his

prescribed medications substantially created an unreasonable risk to Mr. Prado’s physical and

mental health while he was detained at Bergen County Jail. For five days, he received no

medications, and for several weeks thereafter his medications were not administered in

accordance with the specific instructions and procedures of his health care provider. As a result,

he suffered damages, including but not limited to weakness, depression, psychological trauma,

nausea, and incontinence.

       88.     Pursuant to its IGA with Bergen County Jail, Defendant and its officials and

employees are responsible for approving, supervising, and ensuring timely provision of external

medical care to detainees. This duty is both nondelegated and nondiscretionary.




                                                17
             Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 18 of 32



       89.       ICE officials and employees knew, or should have known, that Mr. Prado

required surgical treatment for his prostate-related obstructive uropathy, and that delay in

arranging the TURP procedure prolonged Mr. Prado’s extreme pain and mental anguish. ICE

officials and employees disregarded numerous communications from Mr. Prado’s pro bono

counsel alerting them to his deteriorating condition.

       90.       By failing to approve and arrange, or cause others to arrange, the necessary TURP

procedure for Mr. Prado in a timely manner, Defendant and its officials and employees breached

their duty to provide and ensure reasonable and timely medical care to civil immigration

detainees.

       91.       Defendant’s failure to ensure Mr. Prado received a medically necessary surgery in

a timely manner created an unreasonable risk to Mr. Prado’s health and caused direct injury. For

several weeks, as a result of this breach of duty of care, he was in excruciating physical pain and

was unable to sit, walk, or urinate without great difficulty.

       92.       The actions of Defendant’s officials and employees constitute negligence under

New York law.



                                     RELIEF REQUESTED

WHEREFORE, Plaintiff Jesus Prado respectfully requests that this Court:

       (1) Declare that the policies, practices, and conduct described in this Complaint are in

             violation of the rights of Mr. Prado under the Fourth Amendment to the United States

             Constitution.

       (2) Award Mr. Prado compensatory and punitive damages in amounts to be proven at

             trial.



                                                 18
          Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 19 of 32



     (3) Award Mr. Prado reasonable attorneys’ fees.

     (4) Grant such other relief as this Court deems just and equitable.

                                           Respectfully submitted,

                                           /s/ Andrew Wachtenheim
                                           Andrew Wachtenheim (Bar No. 4916813)
                                           Immigrant Defense Project
                                           40 West 39th Street, Fifth Floor
                                           New York, NY 10018
                                           Telephone: (646) 760-0588
                                           E-mail: andrew@immdefense.org
                                           Counsel for Plaintiff

Dated: October 24, 2018




                                             19
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 20 of 32




              EXHIBIT A
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 21 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 22 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 23 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 24 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 25 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 26 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 27 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 28 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 29 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 30 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 31 of 32
Case 1:18-cv-09806 Document 1 Filed 10/24/18 Page 32 of 32
